Exhibit 10.25

SERVICES AGREEMENT

 

        THIS SERVICES AGREEMENT (“Agreement”) is made July 1, 2006, by and
between Michael A. Boylan (“Boylan”), and InSight Health Corp., a Delaware
corporation (“InSight”).

 

        WHEREAS, Boylan and InSight have agreed that Boylan will provide certain
services to InSight upon the terms and conditions set forth in this Agreement;

 

        NOW, THEREFORE, in consideration of the foregoing and mutual covenants
and agreements contained herein, and for their mutual reliance, the parties
hereto, desiring to be legally bound, agree as follows:

 

1.     Boylan’s Services.

 

                (i)            Services.  Boylan agrees to perform and provide
certain enterprise development services to the Company relating to the
disposition of certain imaging centers and negotiation of certain acquisitions
and joint venture arrangements as mutually agreed upon by Boylan and InSight. 
Boylan shall report to Bret W. Jorgensen, President and CEO of InSight or his
delegee with regard to the services.  Boylan may decline to accept any project
requested by InSight, however once Boylan agrees to provide services for a
project, Boylan agrees to complete the services unless instructed by InSight
otherwise.  Boylan shall determine the method, details and means of performing
the services.

 

                (ii)           Place of Work and Equipment.  Boylan shall
perform the services at any place or location and at such times as Boylan shall
determine.  The parties agree that if the nature of the services to be provided
by Boylan necessitates that the services be performed on InSight’s premises,
InSight agrees to furnish space on its premises for use by Boylan while
performing these services.  Boylan agrees to perform the services on InSight’s
premises during InSight’s regular business hours.

 

2.     Compensation.  In consideration for the services performed by Boylan,
InSight agrees to pay Boylan $25,500 per month, upon receipt by InSight of an
invoice from Boylan. InSight shall reimburse Boylan for reasonable out-of-pocket
expenses incurred with the prior approval of InSight, including but not limited
to, airfare, lodging and meals.

 

3.     Term and Termination.   This Agreement shall take effect on July 1, 2006,
and shall continue in force and effect for sixty (60) days thereafter, or until
terminated as provided herein.  This Agreement may be renewed for subsequent
terms of thirty (30) days upon mutual agreement of the parties.  Either party
may terminate this Agreement at any time by giving notice to the other party at
least thirty (30) days in advance of the termination specified in such notice. 
In the event of a default by either party in the performance of its obligations
hereunder, the other party may terminate this Agreement by giving written

 

--------------------------------------------------------------------------------


 

notice to the defaulting party at least ten (10) days in advance of the
termination date specified in such notice.

 

4.     Independent Parties.  This Agreement is not intended to create or be
deemed or construed to create any relationship between the parties hereto other
than that of contractor solely for the purpose of effecting the provisions of
this Agreement.  Neither of the parties hereto, nor any of their respective
officers, directors or employees, shall act as nor be construed to be the agent,
employee or representative of the other.  Both parties acknowledge that Boylan
is not an employee for state or federal tax purposes.  Boylan shall be solely
responsible for all withholding all federal and state income taxes for Boylan. 
Boylan shall retain the right to perform services for others during the term of
this Agreement; provided Boylan is in compliance with Section V of the Executive
Employment Agreement dated June 29, 2001, among Boylan, InSight and InSight
Health Services Holdings Corp.

 

 

5.     Assignment/Third Party Rights.  Neither party hereto shall assign this
Agreement or delegate its obligations hereunder without the prior written
consent of the other party hereto in each instance. Notwithstanding the
foregoing, all covenants, conditions, and obligations contained herein shall be
binding upon, and shall inure to the benefit of, the respective successor and
assigns of the parties.  This Agreement is intended solely for the mutual
benefit of the parties hereto and there is no intention, expressed or otherwise,
to create any rights or interests for any other party or person other than the
parties.

 

6.     Severability/Waiver.  The provisions of this Agreement shall be
severable, and if any provision shall be prohibited by law, or invalid, or
unenforceable in whole or in part for any reason, the remaining provisions shall
remain in full force and effect.  The waiver by either party of a breach or
violation of any provision of this Agreement shall not operate as or be
construed to be a continuing waiver or a waiver of any subsequent breach of
either the same or any other provision of this Agreement.

 

7.     Entire Agreement/ Amendments.  This Agreement contains the entire
agreement between the parties with respect to the subject hereof.  The parties
expressly agree there are no promises, agreements, conditions, undertakings,
warranties, or representations, oral or written, expressed or implied, between
them, other than as set forth herein. This Agreement may not be modified orally
or in any other manner except by an agreement in writing signed by both parties
hereto or their respective successors-in-interest.

 

8.     Notice.  All notices and other communications under this Agreement shall
be given in writing and shall be duly given (i) if personally delivered, or (ii)
if mailed by overnight courier, certified or registered mail, return receipt
requested, first-class postage prepaid, to the party at the address listed at
the end of this Agreement.

 

9.     Confidential Information. Boylan agrees that, during and after the term
of this Agreement, Boylan shall keep confidential and not (i) communicate or
disclose to any person any Confidential Information (as defined below), or (ii)
use or exploit in any

 

--------------------------------------------------------------------------------


 

fashion any of such Confidential Information or permit the use or exploitation
in any fashion of any such Confidential Information by any other person or
entity. Boylan acknowledges and agrees that all Confidential Information, and
all copies thereof, are the sole and exclusive property of InSight.  Boylan
agrees that, on the termination of this Agreement, Boylan shall have delivered
to InSight all documents and materials in Boylan’s possession or under Boylan’s
control which constitute Confidential Information, including all copies thereof,
and no copies thereof shall be retained by Boylan. For purposes of this
Agreement, “Confidential Information” shall mean all of InSight’s proprietary
information, trade secrets or other information relating to InSight’s business,
or of any customer or supplier of InSight or its affiliates including but not
limited to any and all customer lists (whether or not current), agreements with
customers (whether or not currently in effect or expired), standard forms of
customer agreements, data concerning customers, data concerning customer service
requirements, policies and procedures, forms of any type, financial information
concerning customers, agreements with equipment manufacturers and other
suppliers, trade secrets, processes, ideas, inventions, programs, data,
improvements, know-how, techniques, drawings, designs, original writings,
software programs (including object code and source code), plans, proposals,
marketing and sales plans, letter of intent, due diligence materials,
asset/stock purchase, and related agreements, financial information concerning
InSight and its affiliates.

 

10.  Attorney’s Fees/Governing Law.  In the event of any suit under this
Agreement, the prevailing party shall be entitled to, in addition to any other
relief granted, reasonable attorney’s fees.  This Agreement shall be governed
by, and construed in accordance with, the laws of the state where InSight is
located.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

“INSIGHT”

 

“BOYLAN”

 

 

 

InSight Health Corp.

 

Michael A. Boylan

 

 

 

 

 

 

By:

/s/ Mitch C. Hill

 

/s/ Michael A. Boylan

 

Mitch C. Hill

 

 

 

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

Address for Notice:

 

Address for Notice:

 

 

 

 

 

InSight Health Corp.

 

   1005 Putters Place

 

26250 Enterprise Court, Suite 100

 

   Doylestown, PA 18901

 

Lake Forest, CA 92630

 

 

 

Attn: Law Department

 

 

 

--------------------------------------------------------------------------------

 